Phelps, J.
I fully concur with the majority of the court in the opinion that the selectmen of a town are required to call a special meeting of the town on the petition of. twenty inhabitants qualified to vote in town meetings. This is un*251doubtedly true as a general rule, and no discretion is vested in the selectmen to deny the petition unless the object of it is unlawful, or manifestly frivolous, or otherwise improper, I also agree that the fact that the petition stated a day and hour for the meeting to be held, was no reason for the refusal by the selectmen to call the meeting. They were not bound to a literal compliance with the request, and might have called it at any other reasonable time. The petitioners might have asked for a meeting to be called within a reasonable time without naming it, but that would have enabled a board, who were disposed to disregard the petition, to set up pretexts for .not calling it at all, or ,for making unnecessary and unreasonable delay.
But I am not satisfied with the conclusion to which the court have come with reference to the sufficiency of the application in its designation of the party against whom it is directed. I admit that all the selectmen should have been joined, but think that was substantially done. That it was intended was obvious. The board consisted of three, one of whom was ready and desirous to call the meeting asked for by the petitioners, and the application was for an order requiring the other two to unite with him in doing it. In a matter of public interest extreme technicality should not be permitted to excuse official delinquency where the meaning of the language used is clearly apparent.
I am also unprepared to concur in the views expressed with reference to the want of legal capacity and right in the petitioners to maintain the application. It is undoubtedly true that they must have an interest in the subject matter distinct from and beyond that of the public generally. But that need not be a pecuniary interest. The applicants were the petitioners for the meeting and the parties on one side to the controversy. Their petition was disregarded and denied, and as they claimed wrongfully. They were endeavoring through this application to vindicate the right of petition in respect to a subject matter in which we all agree they were in the right and the selectmen in the wrong—that is, the right to have a public meeting of the town to act upon and *252determine certain questions which were properly proposed to be submitted to that meeting. I think that is sufficient to confer upon them a proper legal status as applicants for the remedy sought.
I beg leave for the foregoing reasons, very briefly expressed, to enter my dissent.
Pardee, J., concurred in the views expressed by Judge Phelps.